                 CASE 0:20-cr-00129-NEB-HB Doc. 89 Filed 05/10/21 Page 1 of 1


                     IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MINNESOTA
                                           SENTENCING
UNITED STATES OF AMERICA,                       )            COURT MINUTES - CRIMINAL
                                                )
                      Plaintiff,                )     Case No:        20-cr-129 (2) (NEB/HB)
                                                )     Date:           May 10, 2021
               v.                               )     Courthouse:     St. Paul
                                                )     Courtroom:      3A
MCKENZY ANN DEGIDIO DUNN,                       )     Court Reporter: Tim Willette
                                                )     Time Commenced: 2:00 p.m.
                                                )     Time Concluded: 2:50 p.m.
                                                )     Time in Court:  50 minutes
                      Defendant.                )
                                                )
Before Nancy E. Brasel, United States District Judge.

APPEARANCES:

   For Plaintiff:    Joseph Teirab and Matthew Ebert, Assistant U.S. Attorneys
   For Defendant:    Shannon Elkins, Assistant Federal Defender

: Sentencing.


IT IS ORDERED:
Defendant is sentenced to:
 Count     Guilty                 PROBATION
  Nos.      Plea
   2         X                        3 years


   : Special conditions of: See J&C for special condition.
   : Special assessment in the amount of $100.00 to be paid.
   : Restitution in the amount of $31,579.00 is due immediately.
   : ECF 85 may be made public after sentencing.
   : Defendant is released on probation conditions.

Date: May 10, 2021                                              s/KW
                                                              Courtroom Deputy to Judge Nancy E. Brasel
